Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the original application filed on 12/7/2020.    
Claims 1-20 have been rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 15-17, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite activating a first measurement function on the first and second node sides.  Since the terminal performs measurements, not either of the nodes, it is unclear what is meant by activating a measurement function on the first or second node sides, and it is also unclear what a measurement function is, and it is unclear whether the first measurement function on the first node is the same as the first measurement function on the second node side. The specification does not clarify this.  For purposes of examination, it is assumed that a measurement function is the performance of the measurement.  For purposes of examination, it is assumed that activating a measurement function on either the first or second node would actually be performing a measurement by the terminal based on the measurement configuration sent to the terminal by either the first or second nodes respectively, and that the first measurement function is the same measurement but may differ in some way based the parameters received from the first and second node as to how the measurement is done.  
Claims 1 and 11 further recite the terminal device performing a on a serving cell, but it is not specified whether it is the serving cell for the first or second node that the measurement is performed on.  The specification does not clarify this.   
Claims 1 and 11 further recite not performing a measurement of a neighbor cell of an inter-frequency cell, an intra-frequency cell, and an inter-Radio Access Technology (RAT).   It is unclear whether the neighbor is really a neighbor of the serving cell or is the neighbor of a different cell since the claim language states that the neighbor is a neighbor of “an inter-frequency cell, an intra-frequency cell, and an inter-Radio Access Technology (RAT)”.   This would also further raise questions on the relationship of the serving cell to the inter-frequency cell, intra-frequency cell, and inter-Radio Access Technology (RAT), especially since intra-frequency cell would infer the actual serving cell not a neighbor cell.  The specification does not clarify this.  For purposes of examination it is assumed that the neighbor cell is any neighbor cell of the serving cell, and therefore only the serving cell is measured according to these claims. 
Claims 2-6 and 15-17 depend on claim 1, and claims 12-14 depend on Claim 11, and are therefore rejected for the same reasons.    

Claims 7-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites deactivating a first measurement function on the second node side.  Since the terminal performs measurements, not either of the nodes, it is unclear what is meant by activating or deactivating a measurement function on the second node side, and it is also unclear what a measurement function is, and it is unclear whether the first measurement function on the first node is the same as the first measurement function on the second node side.  The specification does not clarify this. For purposes of examination, it is assumed that a measurement function is the performance of the measurement and deactivating the measurement function means not performing the measurement.  Furthermore, it is assumed that activating a measurement function on either the first or second node would actually be performing a measurement by the terminal based on the measurement configuration sent to the terminal by either the first or second nodes respectively, and that the first measurement function is the same measurement but may differ in some way based on the parameters received from the first and second node as to how the measurement is done.  
Claim 7 further recites performing a measurement of a neighbor cell of an inter-frequency cell, an intra-frequency cell, and an inter-Radio Access Technology (RAT).   It is unclear whether this is a neighbor cell of the serving cell of node one or node two, and also whether the neighbor is really a neighbor of the serving cell or is the neighbor of a different cell since the claim language states that the neighbor is a neighbor of “an inter-frequency cell, an intra-frequency cell, and an inter-Radio Access Technology (RAT)”.  This would also further raise questions on the relationship of the serving cell to the inter-frequency cell, intra-frequency cell, and inter-Radio Access Technology (RAT), especially since intra-frequency cell would infer the actual serving cell not a neighbor cell.   The specification does not clarify this.   For purposes of examination, it is assumed that the neighbor cell is any neighbor cell of the serving cell.   
Claims 8-10 and 18-20 depend on claim 7, and are therefore rejected for the same reasons.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-18, and 20 are rejected under 35 U.S.C 103 as being unpatentable over Sharma (US 2016/0380779) in view of Li (2016/0029265).

Regarding Claim 1, Sharma teaches a method for controlling measurement, comprising:
receiving, by a terminal device, first configuration information sent from a first node and second configuration information sent from a second node (Sharma, Fig 10, paragraph 146, the MeNB 5-2 provides measurement configuration (“measconfig”) to the UE 3, paragraph 147, SeNB 5-2 also provides measurement configuration for the UE 3 by generating and sending at S1001 an appropriate X2 RRC container to the MeNB 5-1, paragraph 148, in response to receiving this message, the MeNB 5-1 sends in step S1003, an RRC Reconfiguration Request message to the UE 3); 
wherein under a condition that the terminal device determines, based on at least one of the first configuration information or the second configuration information, that the first node receives measurement request configuration information from the second node (Sharma, paragraph 147, SeNB 5-2 also provides measurement configuration for the UE 3 by generating and sending at S1001 an appropriate X2 RRC container to the MeNB 5-1, paragraph 148, in response to receiving this message, the MeNB 5-1 sends in step S1003, an RRC Reconfiguration Request message to the UE 3, hence since this RRC Reconfiguration Request message is sent to the UE in response to the SeNB providing additional measurement configuration, thus the UE would know that the first node (MeNB) receives measurement configuration information from the second node (SeNB)): 
only when the terminal device activates a first measurement function on the second node side, the terminal device is able to activate the first measurement function on the first node side (Sharma, paragraph 147, SeNB 5-2 also provides measurement configuration for the UE 3 by generating and sending at S1001 an appropriate X2 RRC container to the MeNB 5-1, hence the secondary measurement configuration is “activated”, paragraph 148, in response to receiving this message, the MeNB 5-1 sends in step S1003, an RRC Reconfiguration Request message to the UE 3, hence the primary measurement configuration is also “activated”); 

    PNG
    media_image1.png
    381
    544
    media_image1.png
    Greyscale

Sharma does not explicitly teach the below limitation:
wherein when the first measurement function is in an active state, the terminal device performs a measurement of a serving cell, and does not perform a measurement of a neighbor cell of an inter-frequency cell, an intra-frequency cell, and an inter-Radio Access Technology (RAT);
However Li teaches the below limitation:
wherein when the first measurement function is in an active state, the terminal device performs a measurement of a serving cell, and does not perform a measurement of a neighbor cell of an inter-frequency cell, an intra-frequency cell, and an inter-Radio Access Technology (RAT) (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells, when PCell's RSRP is lower than the s-measure, UE starts intra-freq/inter-freq/inter-RAT neighbor cell measurements, otherwise, UE stops neighbor cell measurements for power saving, hence a serving cell measurement is done with S-Measure without doing any neighbor cell measurement, as a measurement needs to be performed on the serving cell before determining whether to perform any measurements on the neighbor cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma by adding performing measurements on a serving cell but not neighbor cells as taught by Li.    Because Sharma and Li teach performing measurements, and specifically Li teaches performing measurements on a serving cell but not neighbor cells for the benefit of the analogous art of enhancing small cell mobility (Li, abstract).

Regarding Claim 2, Sharma and Li further teach wherein the first configuration information comprises a first measurement threshold value and the second configuration information comprises a second measurement threshold value (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells, paragraph 38, secondary s-measure is configured for small cell frequency carriers, when UE receives such new parameters, it evaluates the SCell quality, such as characterized by the SCell's RSRP or RSRQ value, against the configured secondary s-measure value to decide whether to turn on or not the neighbor cell measurement on the indicated small cell layers);
when the terminal device activates the first measurement function on the second node side, the terminal device is able to activate the first measurement function on the first node side only when a measurement result of a primary cell on the first node side is greater than or equal to the first measurement threshold (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells).

Regarding Claim 3, Sharma and Li further teach further comprising:
when the terminal device does not activate the first measurement function on the second node side or the measurement result of the primary cell on the first node side is less than the first measurement threshold value, not activating, by the terminal device, the first measurement function on the first node side (Sharma, paragraph 147, SeNB 5-2 also provides measurement configuration for the UE 3 by generating and sending at S1001 an appropriate X2 RRC container to the MeNB 5-1, paragraph 148, in response to receiving this message, the MeNB 5-1 sends in step S1003, an RRC Reconfiguration Request message to the UE 3, hence if the SeNB does not send the message to the MeNB at step S1001, i.e. if the secondary node side is not activated, then the MeNB does not send RRC Reconfiguration Request in S1003, thus the MeNB is also not activated, Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells); 
wherein, when the first measurement function is in an inactive state, the terminal device performs the measurement of the neighbor cell of the inter-frequency cell, the intra-frequency cell, and the inter-RAT (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells, when PCell's RSRP is lower than the s-measure, UE starts intra-freq/inter-freq/inter-RAT neighbor cell measurements).

Regarding Claim 4, Sharma and Li further teach wherein the first node is a master node in a Dual Connectivity (DC) network, and the second node is a secondary node in the DC network (Sharma, paragraph 134, in case of dual connectivity, the MeNB 5-1 and the SeNB 5-2 coordinate their efforts to ensure that the user communication device 3 is able to receive MBMS service(s) and/or any non-MBMS service (e.g. unicast services) subject to any indicated interest and capabilities of the user communication device); or,
the first node is a secondary node in a DC network, and the second node is a master node in the DC network.

Regarding Claim 5, Sharma and Li further teach wherein the first node is a master node in a Dual Connectivity (DC) network, and the second node is a secondary node in the DC network (Sharma, paragraph 134, in case of dual connectivity, the MeNB 5-1 and the SeNB 5-2 coordinate their efforts to ensure that the user communication device 3 is able to receive MBMS service(s) and/or any non-MBMS service (e.g. unicast services) subject to any indicated interest and capabilities of the user communication device); or,
the first node is a secondary node in a DC network, and the second node is a master node in the DC network.

Regarding Claim 6, Sharma and Li further teach wherein the first node is a master node in a Dual Connectivity (DC) network, and the second node is a secondary node in the DC network (Sharma, paragraph 134, in case of dual connectivity, the MeNB 5-1 and the SeNB 5-2 coordinate their efforts to ensure that the user communication device 3 is able to receive MBMS service(s) and/or any non-MBMS service (e.g. unicast services) subject to any indicated interest and capabilities of the user communication device); or,
the first node is a secondary node in a DC network, and the second node is a master node in the DC network.

Regarding Claim 7, Sharma teaches a method for controlling measurement, comprising:
receiving, by a terminal device, first configuration information sent from a first node and second configuration information sent from a second node (Sharma, Fig 10, paragraph 146, the MeNB 5-2 provides measurement configuration (“measconfig”) to the UE 3, paragraph 147, SeNB 5-2 also provides measurement configuration for the UE 3 by generating and sending at S1001 an appropriate X2 RRC container to the MeNB 5-1, paragraph 148, in response to receiving this message, the MeNB 5-1 sends in step S1003, an RRC Reconfiguration Request message to the UE 3); 
Sharma does not explicitly teach the below limitations:
determining, by the terminal device, a third measurement threshold value based on at least one of the first configuration information or the second configuration information; and 
deactivating a first measurement function on the second node side when measurement results of a serving cell and a non-serving cell on the first node side are both less than the third measurement threshold value; 
wherein, after the first measurement function is deactivated, the terminal device performs a measurement of neighbor cell of an inter-frequency cell, an intra- frequency cell, and an inter-Radio Access Technology (RAT);
However Li teaches the below limitations:
determining, by the terminal device, a third measurement threshold value based on at least one of the first configuration information or the second configuration information (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells, when PCell's RSRP is lower than the s-measure, since the MeNB of Sharma sends a RRCReconfiguration message to the terminal which contains measurement configuration from both MeNB and SeNB, it is interpreted that the measurement configuration information from both MeNB and SeNB are used in determining the s-Measure, or combined s-Measure); and 
deactivating a first measurement function on the second node side when measurement results of a serving cell and a non-serving cell on the first node side are both less than the third measurement threshold value (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells, when PCell's RSRP is lower than the s-measure); 
wherein, after the first measurement function is deactivated, the terminal device performs a measurement of neighbor cell of an inter-frequency cell, an intra- frequency cell, and an inter-Radio Access Technology (RAT) (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells, when PCell's RSRP is lower than the s-measure);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma by adding thresholds to determine whether to perform neighbor measurements as taught by Li.    Because Sharma and Li teach performing measurements, and specifically Li teaches thresholds to determine whether to perform neighbor measurements for the benefit of the analogous art of enhancing small cell mobility (Li, abstract).

Regarding Claim 8, Sharma and Li further teach further teaches wherein the first configuration information comprises a first measurement threshold value and the second configuration information comprises a second measurement threshold value (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells, paragraph 38, secondary s-measure is configured for small cell frequency carriers, when UE receives such new parameters, it evaluates the SCell quality, such as characterized by the SCell's RSRP or RSRQ value, against the configured secondary s-measure value to decide whether to turn on or not the neighbor cell measurement on the indicated small cell layers);
when the measurement results of the serving cell and the non-serving cell on the first node side are both less than the third measurement threshold, deactivating the first measurement function on the second node side regardless of whether a measurement result of a primary cell on the second node side is greater than or equal to the second measurement threshold value or less than the second measurement threshold value (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells, when PCell's RSRP is lower than the s-measure, since the MeNB of Sharma sends a RRCReconfiguration message to the terminal which contains measurement configuration from both MeNB and SeNB, it is interpreted that the measurement configuration information from both MeNB and SeNB are used in determining the s-Measure, or combined s-Measure).

Regarding Claim 9, Sharma and Li further teach wherein 
the first node is a master node in a Dual Connectivity (DC) network, and the second node is a secondary node in the DC network (Sharma, paragraph 134, in case of dual connectivity, the MeNB 5-1 and the SeNB 5-2 coordinate their efforts to ensure that the user communication device 3 is able to receive MBMS service(s) and/or any non-MBMS service (e.g. unicast services) subject to any indicated interest and capabilities of the user communication device); or,
the first node is a secondary node in a DC network, and the second node is a mater node in the DC network.

Regarding Claim 10, Sharma and Li further teach wherein the first node is a master node in a Dual Connectivity (DC) network, and the second node is a secondary node in the DC network (Sharma, paragraph 134, in case of dual connectivity, the MeNB 5-1 and the SeNB 5-2 coordinate their efforts to ensure that the user communication device 3 is able to receive MBMS service(s) and/or any non-MBMS service (e.g. unicast services) subject to any indicated interest and capabilities of the user communication device); or,
the first node is a secondary node in a DC network, and the second node is a mater node in the DC network.

Regarding Claim 11, Sharma teaches an apparatus for controlling measurement, applied in a terminal device, comprising a memory and a processor, wherein the processor is configured to execute instructions stored in the memory to perform following operations (Sharma, Fig 3, paragraph 58, controller 307 of UE 3 controls the operation of the transceiver circuits 301a to 301c in accordance with software and data stored in memory 309):
receiving first configuration information sent from a first node and second configuration information sent from a second node (Sharma, Fig 10, paragraph 146, the MeNB 5-2 provides measurement configuration (“measconfig”) to the UE 3, paragraph 147, SeNB 5-2 also provides measurement configuration for the UE 3 by generating and sending at S1001 an appropriate X2 RRC container to the MeNB 5-1, paragraph 148, in response to receiving this message, the MeNB 5-1 sends in step S1003, an RRC Reconfiguration Request message to the UE 3); 
determining that the first node receives measurement request configuration information from the second node based on at least one of the first configuration information or the second configuration information (Sharma, paragraph 147, SeNB 5-2 also provides measurement configuration for the UE 3 by generating and sending at S1001 an appropriate X2 RRC container to the MeNB 5-1, paragraph 148, in response to receiving this message, the MeNB 5-1 sends in step S1003, an RRC Reconfiguration Request message to the UE 3, hence since this RRC Reconfiguration Request message is sent to the UE in response to the SeNB providing additional measurement configuration, thus the UE would know that the first node (MeNB) receives measurement configuration information from the second node (SeNB)); and 
activating a first measurement function on the first node side only when the first measurement function on the second node side is activated (Sharma, paragraph 147, SeNB 5-2 also provides measurement configuration for the UE 3 by generating and sending at S1001 an appropriate X2 RRC container to the MeNB 5-1, hence the secondary measurement configuration is “activated”, paragraph 148, in response to receiving this message, the MeNB 5-1 sends in step S1003, an RRC Reconfiguration Request message to the UE 3, hence the primary measurement configuration is also “activated”); 
Sharma does not explicitly teach the below limitation:
wherein, when the first measurement function is in an active state, the terminal device performs a measurement of a serving cell, and does not perform a measurement of a neighbor cell of an inter-frequency cell, an intra-frequency cell, and an inter-Radio Access Technology (RAT);
However Li teaches the below limitation:
wherein, when the first measurement function is in an active state, the terminal device performs a measurement of a serving cell, and does not perform a measurement of a neighbor cell of an inter-frequency cell, an intra-frequency cell, and an inter-Radio Access Technology (RAT) (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells, when PCell's RSRP is lower than the s-measure, UE starts intra-freq/inter-freq/inter-RAT neighbor cell measurements, otherwise, UE stops neighbor cell measurements for power saving, hence a serving cell measurement is done with S-Measure without doing any neighbor cell measurement, as a measurement needs to be performed on the serving cell before determining whether to perform any measurements on the neighbor cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma by adding performing measurements on a serving cell but not neighbor cells as taught by Li.    Because Sharma and Li teach performing measurements, and specifically Li teaches performing measurements on a serving cell but not neighbor cells for the benefit of the analogous art of enhancing small cell mobility (Li, abstract).

Regarding Claim 12, Sharma and Li further teach wherein the first configuration information comprises a first measurement threshold value, and the second configuration information comprises a second measurement threshold value (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells, paragraph 38, secondary s-measure is configured for small cell frequency carriers, when UE receives such new parameters, it evaluates the SCell quality, such as characterized by the SCell's RSRP or RSRQ value, against the configured secondary s-measure value to decide whether to turn on or not the neighbor cell measurement on the indicated small cell layers); 
wherein the processor is further configured to execute instructions stored in the memory to perform a following operation:
when the first measurement function on the second node side is activated, activating the first measurement function on the first node side only when a measurement result of a primary cell on the first node side is greater than or equal to the first measurement threshold value (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells).

Regarding Claim 13, Sharma and Li further teach wherein the first measurement function on the first node side is not activated when the first measurement function on the second node side is not activated or the measurement result of the primary cell on the first node side is less than the first measurement threshold value (Sharma, paragraph 147, SeNB 5-2 also provides measurement configuration for the UE 3 by generating and sending at S1001 an appropriate X2 RRC container to the MeNB 5-1, paragraph 148, in response to receiving this message, the MeNB 5-1 sends in step S1003, an RRC Reconfiguration Request message to the UE 3, hence if the SeNB does not send the message to the MeNB at step S1001, i.e. if the secondary node side is not activated, then the MeNB does not send RRC Reconfiguration Request in S1003, thus the MeNB is also not activated, Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells);
wherein, when the first measurement function is in an inactive state, the terminal device performs the measurement of the neighbor cell of the inter-frequency cell, the intra-frequency cell, and the inter-RAT (Li, paragraph 37, the s-measure is a PCell quality threshold controlling whether or not the UE is required to perform measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells, when PCell's RSRP is lower than the s-measure, UE starts intra-freq/inter-freq/inter-RAT neighbor cell measurements).

Regarding Claim 14, Sharma and Li further teach wherein the first node is a master node in a Dual Connectivity (DC) network, and the second node is a secondary node in the DC network (Sharma, paragraph 134, in case of dual connectivity, the MeNB 5-1 and the SeNB 5-2 coordinate their efforts to ensure that the user communication device 3 is able to receive MBMS service(s) and/or any non-MBMS service (e.g. unicast services) subject to any indicated interest and capabilities of the user communication device); or,
the first node is a secondary node in a DC network, and the second node is a master node in the DC network.

Regarding Claim 15, Sharma and Li further teach a terminal device comprising: a processor and a memory, the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to perform the method according to claim 1 (Sharma, Fig 3, paragraph 58, controller 307 of UE 3 controls the operation of the transceiver circuits 301a to 301c in accordance with software and data stored in memory 309).

Regarding Claim 17, Sharma and Li further teach a non-transitory computer readable storage medium storing a computer program, wherein the computer program causes a computer to perform the method according to claim 1 (Sharma, Fig 3, paragraph 58, controller 307 of UE 3 controls the operation of the transceiver circuits 301a to 301c in accordance with software and data stored in memory 309).

Regarding Claim 18, Sharma and Li further teach a terminal device comprising: a processor and a memory, the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to perform the method according to claim 7 (Sharma, Fig 3, paragraph 58, controller 307 of UE 3 controls the operation of the transceiver circuits 301a to 301c in accordance with software and data stored in memory 309).

Regarding Claim 20, Sharma and Li further teach a non-transitory computer readable storage medium storing a computer program, wherein the computer program causes a computer to perform the method according to claim 7 (Sharma, Fig 3, paragraph 58, controller 307 of UE 3 controls the operation of the transceiver circuits 301a to 301c in accordance with software and data stored in memory 309).

Claims 16 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Sharma (US 2016/0380779) and Li (2016/0029265), and further in view of Sugaya (US 2021/0314799).

Regarding Claim 16, Sharma and Li teach all the limitations of parent claim 1, but do not explicitly teach a chip comprising: a processor configured to call and run a computer program from a memory to cause a device provided with the chip to perform the method according to claim 1.
However Sugaya teaches a chip comprising: a processor configured to call and run a computer program from a memory to cause a device provided with the chip to perform the method according to claim 1 (Sugaya, paragraph 134, the communication interface may be a one-chip module on which a memory that stores a communication control program, a processor that executes the program). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Li by adding a chip with processor, memory, and instructions as taught by Sugaya.    Because Sharma, Li, and Sugaya teach communication in a wireless network, and specifically Sugaya teaches a chip with processor, memory, and instructions for the benefit of the analogous art of an access point device to grasp interference information without using a management device (Sugaya, abstract).

Regarding Claim 19, Sharma and Li teach all the limitations of parent claim 7, but does not explicitly teach a chip comprising: a processor configured to call and run a computer program from a memory to cause a device provided with the chip to perform the method according to claim 7.
However Sugaya teaches a chip comprising: a processor configured to call and run a computer program from a memory to cause a device provided with the chip to perform the method according to claim 7 (Sugaya, paragraph 134, the communication interface may be a one-chip module on which a memory that stores a communication control program, a processor that executes the program). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Li by adding a chip with processor, memory, and instructions as taught by Sugaya.    Because Sharma, Li, and Sugaya teach communication in a wireless network, and specifically Sugaya teaches a chip with processor, memory, and instructions for the benefit of the analogous art of an access point device to grasp interference information without using a management device (Sugaya, abstract).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412                 

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412